


110 HR 1786 IH: To amend title 5, United States Code, to provide that

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1786
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Faleomavaega
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to provide that
		  Federal employees stationed in American Samoa shall be paid the same nonforeign
		  area cost-of-living allowance as if stationed in Guam or the Commonwealth of
		  the Northern Mariana Islands.
	
	
		1.Equal treatment for employees
			 stationed in American Samoa
			(a)In
			 generalSection 5941 of title 5, United States Code, is amended
			 by adding at the end the following:
				
					(c)An employee stationed in American Samoa
				shall be paid the same allowance under subsection (a) as if stationed in Guam
				or the Commonwealth of the Northern Mariana
				Islands.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect as of
			 the first day of the first fiscal year beginning at least 3 months after the
			 date of the enactment of this Act.
			
